DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 04/28/2021 has been considered.    
	Claim(s) 1, 3-5, 8-9, 12-14, 17-18, 20 are amended.  
	Claim(s) 1, 3-6, 8-9, 12-15, 17-18, 20, 23-28 are pending in this application and an action on the merits follows.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/02/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 3-6, 8-9, 12-15, 17-18, 20, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 20150088703 A1), in view of  Schwartz (US 20170178060 A1), and further in view of Torok et al. (US 20140180697 A1, hereinafter Torok).
	Regarding claim 1, Yan discloses: 
	collecting, via an input device, actual product placement data representing an actual product placement in a display arrangement, ¶58 the client computing device can image the location 110…and request the corresponding planogram; (¶56)  the shelf of figure 4 that is partially deplete;
		wherein the actual product placement data comprises a quantity of available slots for a first product, a first actual position, and a quantity of an actual product facing that represents a number of slots occupied by the first product on the display arrangement, ¶35 – the planogram includes absolute or relative positions of objects, and such object are (¶59) superimpose with the location where it should be stocked; when the image of the location is superimposed, indication of noncompliance are displayed such as where the existing objects should be moved, rearrange, or replenished in location; information such as 20 soup of cans [planned quantity] should  be include in the section [position], however only 15 cans are included [actual quantity], so 5 cans [difference] are missed; total available slots is 20 cans;
wherein the input device comprises at least one of an audio device, a scanning device, an imaging device, an RFID device, and a keypad, and further wherein the input device is in communication with a processor; ¶45  and figure 3A – camera in communication with the (¶26) tablet/smartphone; 
	determining, by the processor, a difference between the first actual position and a first planned position for the first product based on a planned product placement data defined in a planogram; ¶59 – 5 missed cans;
	comparing, by the processor, the actual product placement data with the planned product placement data as defined in the planogram, wherein the planned product placement data comprises a quantity of a planned product facing, and  ¶59 20 soup of cans [planned quantity] should  be include in the section, however only 15 cans are included [actual quantity], so 5 cans [difference] are missed; ¶¶27, 84 - the image of the physical location and the current conditions may be compared and contrasted with an applicable planogram. 
		wherein the comparing comprises determining if the quantity of the actual product facing is less than the quantity of the planned product facing; ¶59 – 5 missed cans; further see planogram definition ¶35, 37; the comparison ¶27, 84;
	in response to the comparison and the difference between the first actual position and the first planned position, determining, by the processor, a deviation between the actual product placement and a planned product placement; ¶35 – the planogram includes absolute or relative positions of objects, and such object are (¶59) superimpose with the location where it should be stocked; when the image of the location is superimposed, indication of noncompliance are displayed such as where the existing objects should be moved, rearrange, or replenished in location; information such as 20 soup of cans [planned quantity] should  be include in the section [position], however only 15 cans are included [actual quantity], so 5 cans [difference/ deviation] are missed; 
	in response to determining the deviation, creating, by the processor, a of a plurality of instructions, wherein at least one of the plurality of instructions comprises information to facilitate rearrangement of the first product to bring the Page 2 of 14Application No. 15/686,890 Reply to Office Action of March 02, 2021 actual product placement in the display arrangement into compliance with the planned product placement as defined in the planogram; and outputting, by the processor, the plurality of instructions. ¶27, 84 - The image of the physical location and the current conditions may be compared and contrasted with an applicable planogram. Any discrepancies between the image of the physical location and the applicable planogram (e.g., missing or depleted supplies of one or more items on the shelf) can be flagged or otherwise visually indicated to be corrected (e.g., arrows indicating where and what items need to be added to the shelf); further see planogram definition ¶35, 37, 59; the comparison ¶27, 84;
	Yan discloses “the first actual position and the first planned position”¶35 – the planogram includes absolute or relative positions of objects; 20 soup of cans [planned quantity] should  be include in the section [position], however only 15 cans are included [actual quantity], so 5 cans [difference] are missed however, does not explicitly disclose as index; 
	Schwartz discloses ¶153 - compare the brand chunks of the planogram with the brand chunks of the image based on the index positions of each chunk to determine differences;
	Yan discloses “available slots for the first product” ¶35 – 5 cans [difference] are missed however, does not explicitly disclose wherein the slots for the first product is used to determine a second actual position index of a second product;
Schwartz discloses: ¶75 - the image processing module 203 may identify an absolute position of an object in a received image with x-y coordinates of the object; ¶153 - the index 2220 value “2” may be related to a Degree brand chunk. The analytics module 221 may determine neighbors 2222 using the index 2220.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Yan to include the above limitations as taught by Schwartz, in order to capture overall data about the state of the real-world shelf, including time-changing information and provide real-time feedback (see: Schwartz, ¶5).
	Yan discloses “a plurality instructions” ¶59 - indication of noncompliance are displayed such as where the existing objects should be moved, rearrange, or replenished in location; however does not explicitly disclose “a stack of a plurality of instructions to be conveyed as speech command”; “outputting, by the processor, the plurality of instructions from the stack as synthesized speech instructions”;Torok discloses - ¶28 and figure 1 -  The speech service 100 can generate a TTS presentation of the user's 200 task list at (A). In addition to synthesized speech corresponding to each of the elements in the task list, the data stream that is transmitted to the client device 102 can include identifiers for each of the elements, for the list in general, etc. As seen in FIG. 1, the data stream may include the identifiers between each portion of synthesized speech. For example, a "Begin Element 1" and "End Element 1" identifier may surround the audio for element 1 of the task list. In some cases, rather than both a beginning and ending identifier, there may be only one identifier that signifies the beginning of an element, the ending of an element, or the transition from element-to-element.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Yan to include the above limitations as taught by Torok, in (see: Torok, ¶13).  
	The recited limitations “wherein at least one of the plurality of instructions comprises information to facilitate rearrangement of the product to bring the actual product placement in the display arrangement into compliance with the planned product placement as defined in the planogram” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claim 3, Yan discloses:
	wherein the instructions comprise an instruction to add the first product at a specified location in the display arrangement. ¶59 - indication of noncompliance are displayed such as where the existing objects should be moved, rearrange, or replenished in location; 5 cans of soup missed; ¶27, 84 - where and what items need to be added to the shelf); 
	Yan discloses “a plurality instructions” ¶59; however, does not explicitly disclose “synthesized speech”;Torok discloses - ¶28 and figure 1 -  The speech service 100 can generate a TTS presentation of the user's 200 task list at (A). In addition to synthesized speech corresponding to each of the elements in the task list;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 4, Yan discloses:
	wherein the instructions comprise an instruction to shift the first product at a specified location in the display arrangement to a left or to a right. ¶59 - indication of noncompliance are displayed such as where the existing objects should be moved, rearrange, or replenished in location; ¶59 - if some products on the shelf are facing the wrong direction, the graphic ¶27, 84;
	Yan discloses “a plurality instructions” ¶59; however, does not explicitly disclose “synthesized speech”;Torok discloses - ¶28 and figure 1 -  The speech service 100 can generate a TTS presentation of the user's 200 task list at (A). In addition to synthesized speech corresponding to each of the elements in the task list;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 5, Yan discloses:
	wherein the instructions comprise an instruction to remove the first product at a specified location in the display arrangement.  ¶101 - The visual indicators 915 may also include indications that describe changes that must be made to the location 810. For example, indications for changes may include symbols or color coding for instructing a user to remove a particular object 830 from the location 810 because it will be moved to another location;
	Yan discloses “a plurality instructions” ¶59; however, does not explicitly disclose “synthesized speech”;Torok discloses - ¶28 and figure 1 -  The speech service 100 can generate a TTS presentation of the user's 200 task list at (A). In addition to synthesized speech corresponding to each of the elements in the task list;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 6, Yan discloses:
wherein the comparing further comprises a product check of the actual product placement data to identify an unknown product or a missing product. ¶59 - indication of noncompliance are displayed such as where the existing objects should be moved, rearrange, or replenished in location; 5 cans of soup missed; ¶27, 84 - where and what items need to be added to the shelf); 
	Yan discloses “a plurality instructions” ¶59; however, does not explicitly disclose “synthesized speech”;Torok discloses - ¶28 and figure 1 -  The speech service 100 can generate a TTS presentation of the user's 200 task list at (A). In addition to synthesized speech corresponding to each of the elements in the task list;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 8, Yan discloses: 
	wherein the comparing further comprises a slot check that checks to see if the first product is shifted to a left or a right of the planned product placement. ¶59 - indication of noncompliance are displayed such as where the existing objects should be moved, rearrange, or replenished in location; ¶59 - if some products on the shelf are facing the wrong direction, the graphic representation of those products superimposed over the image of the actual products may include an arrow to indicate how the product should be reoriented on the shelf (e.g., point to the direction in which the product should be rotated such that the label is facing outward); ¶27, 84 - The image of the physical location and the current conditions may be compared and contrasted with an applicable planogram. Any discrepancies between the image of the physical location and the applicable planogram (e.g., missing or depleted supplies of one or more items on the shelf) ; further see planogram definition ¶35, 37;
Regarding claim 9, this claim recites substantially similar limitations as claim 1, and is rejected using the same art and rationale as above.
In addition, regarding claim 9 Yan discloses: 
	storing, by a processor with an input device, actual product placement data describing a display arrangement of an actual product placement, - ¶58 the client computing device can image the location 110…and request the corresponding planogram; (¶56)  the shelf of figure 4 that is partially deplete; ¶107 - Computer system 1110 also includes a memory 1102 coupled to bus 1105 for storing information and instructions to be executed by processor 1101, including instructions for performing the techniques described above. This memory may also be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1101.
	Regarding limitations “wherein the input device comprises at least one of an audio device, a scanning device, an imaging device, an RFID device, and a keypad;”, this limitation does not have a functional relationship with the claimed method steps and is thus interpreted as nonfunctional descriptive material which has no patentable weight.
	Regarding claim 12, this claim recites substantially similar limitations as claim 3, and is rejected using the same art and rationale as above. 
Regarding claim 13, this claim recites substantially similar limitations as claim 4, and is rejected using the same art and rationale as above.
Regarding claim 14, this claim recites substantially similar limitations as claim 5, and is rejected using the same art and rationale as above.
Regarding claim 15, this claim recites substantially similar limitations as claim 6, and is rejected using the same art and rationale as above.
Regarding claim 17, this claim recites substantially similar limitations as claim 8, and is rejected using the same art and rationale as above.
Regarding claim 18, this claim recites substantially similar limitations as claim 1, and is rejected using the same art and rationale as above. 
	In addition, regarding claim 18 Yan discloses:
	“storing, by a processor with an input device, actual product placement data describing a display arrangement of an actual product placement,” - ¶58 the client computing device can image the location 110…and request the corresponding planogram; (¶56)  the shelf of figure 4 that is partially deplete; ¶107 - Computer system 1110 also includes a memory 1102 coupled to bus 1105 for storing information and instructions to be executed by processor 1101, including instructions for performing the techniques described above. This memory may also be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1101. 
 	“wherein the [instruction] comprises one or more of the following: an instruction to add the first product at a specified location in the display arrangement, an instruction to shift the first product at a specified location in the display arrangement to a left or to a right, and an instruction to remove the first product at a specified location in the display arrangement;” ¶59 - indication of noncompliance are displayed such as where the existing objects should be moved, rearrange, or replenished in location; 5 cans of soup missed; if some products on the shelf are facing the wrong direction, the graphic representation of those products superimposed over the image of the actual products may include an arrow to indicate how the product should be should be rotated such that the label is facing outward); ¶27, 84 - where and what items need to be added to the shelf);
Regarding limitations “wherein the input device comprises at least one of an audio device, a scanning device, an imaging device, an RFID device, and a keypad;”, this limitation does not have a functional relationship with the claimed method steps and is thus interpreted as nonfunctional descriptive material which has no patentable weight.
Regarding claim 20, this claim recites substantially similar limitations as claims 6 and 8, and is rejected using the same art and rationale as above. 
Regarding claim 23, Yan already teaches “worker” as ¶89 the end user; ¶30 -  retail user ; and “instructions” ¶59 - indication of noncompliance are displayed such as where the existing objects should be moved, rearrange, or replenished in location; however does not explicitly disclose further comprising processing, by the processor, a verbal command received from a [user] indicating an acknowledgement of completion of the instruction of the synthesized speech instructions.”,  Torok discloses: ¶21-22-  In addition, the NLU module can determine that the word "done" indicates that the task has been completed. As a result, an application (e.g., the task list application) can be executed or employed to mark the second item of the user's task list as completed.; 
Regarding claim 24, this claim recites substantially similar limitations as claim 23, and is rejected using the same art and rationale as above. 
Regarding claim 25, this claim recites substantially similar limitations as claim 23, and is rejected using the same art and rationale as above. 
	Regarding claim 26, Yan discloses “the first actual position and the first planned position” ¶35 – the planogram includes absolute or relative positions of objects; however does not explicitly disclose creating, an actual matrix with the actual product placement data and comparing the actual matrix with an expected matrix defined in the planogram Schwartz discloses ¶70 - receiving and processing one or more images and outputting information associated with a plurality of objects determined from the one or more images.; ¶153 - compare the brand chunks of the planogram with the brand chunks of the image based on the index positions of each chunk to determine differences; the index 2220 value “2” may be related to a Degree brand chunk. The analytics module 221 may determine neighbors 2222 using the index 2220. ¶54 - adding the additional information to the database for indexing the product;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.	
Regarding claim 27, this claim recites substantially similar limitations as claim 26, and is rejected using the same art and rationale as above. 
Regarding claim 28, this claim recites substantially similar limitations as claim 26, and is rejected using the same art and rationale as above.  
Response to Arguments
	Applicant's arguments filed on 04/08/2021 have been fully considered but they are moot in view of the new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627                



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627